DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and abstract ideas without significantly more. 
Claim 1 recites a method for  selecting a substance which causes enhancement or suppression of an odor, the method comprising: measuring a response of a broadly tuned olfactory factory receptor in the presence of a test substance; and selecting a test substance which enhances or decreases the response of the olfactory receptor as a substance which causes enhancement or suppression of an odor. Claim 2 recites that the selection is based on an enhancement  or decrease in  the response of the olfactory sensor. Claims 3-9 define the olfactory sensors as OR2W1, OR1A1 and OR10A6 and identifies their sequence identifiers as well as limitations regarding sequence identity to the recited sequences. Claim 10 recites that the response if the olfactory sensor is also measured in the absence of the test substance. Claim 13-15 are related to the selection of the test substance based on percentage response. Claim 15 recites that the broadly turned olfactory receptor is expressed on a recombinant cell and claim 16 recites the 
	The specification provides disclosure on the meaning of a broadly tuned olfactory sensor to mean one that is activated or suppressed prior to or simultaneous with the response to enhance or suppress the olfactory sensitivity of the individual or to cause an increase or decrease in the strength or sensitivity of detection of the odor recognized by the individual ([0023]).
	Patent Eligibility Analysis:
Step 1: The claims recite a method which is a statutory class of invention.
Step 2A, Prong 1:
The claims recite a law of nature which is the sensing of an odor by an olfactory receptor which is a polypeptide. The claims also recite the step of selecting a test substrate which is a mental step (abstract idea). In claim 17, “sensorily evaluating the odor-enhancing or suppressing action of the selected test substance” is interpreted to mean that a subject smells (e.g., senses) the enhancement or suppression of the test substance which is again a law of nature (smelling is a natural process) and abstract idea as it requires mental activity to process the information that is gathered by an olfactory  sensor in order to make the claimed judgement.
Step 2A, Prong 2: None of the claims integrate the judicial exceptions  into a practical application.
Step 2B: Use of the OR2W1, OR1A1 and OR10A6 proteins that can be recombinant as well as the use of ELISA,  a reporter gene assay, calcium imaging, or an electrophysiologic technique to make measurements for olfactory sensing is routine and conventional in the art. See US 20130216492. Measuring the effect of agonist compounds on an olfactory receptor is also known. See WO 2015020158 (coted in the IDS filed 7/10/2019), pages 5-6).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6  recites that the polypeptide has a function equivalent to one of OR2W1, OR1A1 and OR10A6 where the functionally equivalent polypeptide consisting of an 
The specification fails to provide sufficient written description for the genus of functionally equivalent polypeptides within the claimed sequence identity ranges.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
	In the instant case, the specification does not provide sufficient written description for functionally equivalent  polypeptides to the claimed olfactory sensors. While a function is claimed -- that the olfactory sensors sense molecules that an individual can smell -- there is a lack of guidance/support in the claims and/or specification as to what residues (the structure element of “structure + function” language) must be conserved in any functionally equivalent  polypeptides to the claimed olfactory sensors to confer a polypeptide that can sense an odor molecule. Put another way, Applicant has not shown what structural residues in the olfactory proteins can be manipulated or derivatized while still maintaining the desired receptor activity. The claims cover all possible functionally equivalent  polypeptides to the claimed olfactory sensors having 80%, 90%  or 95% or greater identity with SEQ ID NOS: 1-3 and the specification lacks written description for any such functionally equivalent  polypeptides.
20 polypeptides (1.267 x 1050 possible polypeptides). For variants having at least 80% sequence identity there are 0.2 x 20 possibilities which is 4. (The value of 0.2 is 100-80/100). Thus 3204 is 1 x 1010 possible polypeptides. For variants having at least 90% sequence identity there are 0.1 x 20 possibilities which is 2. Thus 3202 which  is 102,400  possible polypeptides. For variants having at least 95% sequence identity there are 0.05  x 20 possibilities which is 1. Thus 3201 which  is 320  possible polypeptides. The specification fails to describe even 320 functionally  equivalent polypeptide for these olfactory sensors.
	In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Thus, skilled artisan cannot envision the detailed chemical structure of the functionally equivalent  polypeptides to the claimed olfactory sensors from the instant specification. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In the absence of sufficient recitation of distinguishing identifying characteristics of a functionally equivalent  polypeptides to the claimed olfactory sensors, the specification does not provide adequate written description of the claimed genus. Vas-
	Thus, claims 6-8  lack written description regarding the functionally equivalent  polypeptides to the claimed olfactory sensors having 80%, 90% or 95% or greater identity with SEQ ID NOS: 1-3. Applicant was not in possession of the full scope of claims 6-8  at the time of filing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yoshikawa et al. (US 10,738,101) .
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Yoshikawa teaches in claim 1 a method for selecting a substance that induces cross-adaptation of a target odor, comprising: (1) searching olfactory receptor polypeptides and identifying an olfactory receptor polypeptide that responds to a causative substance of the target odor; (2) expressing the olfactory receptor polypeptide in a recombinant cell genetically engineered to express the olfactory receptor polypeptide; (3) adding a test substance, which is different from the causative substance of the target odor, to the recombinant cell of part (2) that expresses the olfactory receptor polypeptide; (4) measuring the response of the olfactory receptor polypeptide of part (3) that is expressed by the recombinant cell to the test substance; . 

Claims 1, 2, 6, 10, 15 and 16  are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yoshikawa et al. (US 10585087).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
Yoshikawa teaches in claim 1 a method for evaluating and/or selecting an agent for suppressing odors of sulfide compounds, the method comprising: adding a test substance and a sulfide compound to a cell expressing an olfactory receptor polypeptide, wherein the olfactory receptor polypeptide is at least one selected from the group consisting of (i) a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, and (ii) a polypeptide having an amino acid sequence identity of at least 95% to SEQ ID NO: 2; measuring the response of the olfactory receptor polypeptide to the sulfide compound; measuring the response of the olfactory receptor polypeptide to which the test substance is not added to the sulfide compound; and, identifying the test substance as a substance which suppresses the response of the olfactory receptor polypeptide to the sulfide compound, when the response of the olfactory receptor polypeptide to which the test substance is added to the sulfide compound is more suppressed than the response of the olfactory receptor polypeptide to which the test substance is not added to the sulfide compound (instant claims 1, 2 and 10. It is disclosed at claim 5 that the olfactory receptor polypeptide is expressed on a recombinant cell (instant claim 15). Claim 6 of the patent discloses that the . 

Claims 1-3, 10 and la  are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kato et al. (US 9249453).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Yoshikawa teaches in claim 1 a method for identifying a malodor inhibitor comprising: adding a test substance and a malodor-causing substance to at least one olfactory receptor polypeptide selected from the group consisting of OR5P3, OR2W1, OR5K1, OR8H1, and a polypeptide that has 95% or more identity in amino acid sequence to any one of the aforementioned polypeptides; measuring the response of the olfactory receptor polypeptide to the malodor-causing substance; identifying, based .
Claims 1-5, 10, 15 and 16  are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kato et al. (US 20130216492).
Kato teaches the following method for searching for a malodor inhibitor, the method including: 
adding a test substance and a malodor-causing substance to any one olfactory receptor selected from the group consisting of OR51E1, OR2W1, OR10A6, OR51I2, and OR51L1; measuring the response of the olfactory receptor to the malodor-causing substance; identifying the test substance which suppresses the response of the olfactory receptor on the basis of the measured response; and selecting the identified test substance as the malodor inhibitor ([0016]-[0020]; instant claims 1 and 2). The antagonist acts on OR2W1 (SEQ ID NO: 4) and OR10A6 (SEQ ID NO: 2) and is selected from a group that comprises aldehydes and alcohols ([0022]); claim 6. SEQ ID NOS: 2 and 4 have 100% sequence identity to instant SEQ ID NOS: 3 and 1, respectively (claim 5). A control can be used in which the assay is carried out . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 15-17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12 and  15-22  of U.S. Patent No. 10738101. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ’101 are a specie of the instant claims where claims 1-3, 8, 10, 15, 16, 19 and 20 of ‘101 are specie of instant claims 1-9 and 19 ( recombinant for instant claim 19; where SEQ ID NO 4 of ‘101 corresponds to OR2W1 which has 100% sequence identity with SEQ ID NO: 1). Claims 4, 11, 17 and 21 of ‘101 correspond in instant claim 16. Claims 5, 12, 18 and 22 correspond to instant claim 17. Regarding claim 6 where the olfactory receptor is activated by being bound to any of the substances recited in claim 6, this is an inherent property of the olfactory receptor and not required by the instant method.
s 1, 2, 15 and 16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of U.S. Patent No. 10,585,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ’087 are a specie of the instant claims.

Claims 1, 2, 10 and 16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of U.S. Patent No. 9249453. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ’453 are a specie of the instant claims.

Claims 1, 2, 10 and 16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of U.S. Patent No. 9233082. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ’082 are a specie of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653